DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2021 has been entered.

Priority
This application is a continuation of U.S. Patent Application No. 12/162,168, filed on January 17, 2011, which is a National Stage Application of PCT/GB2007/000680, filed on February 27, 2007, which claims priority to Great Britain Application No. 0604018.2, filed on February 28, 2006.

Claim Status
Claims 33, 37-41 and 43-44 are pending and are examined. Claims 1-32, 34-36 and 42 are cancelled. Independent Claim 33 has been amended. Accordingly, Claims 33, 37-41 and 43-44 are under examination.

Applicant’s Invention


Withdrawn Rejection(s)
The 35 U.S.C § 112 rejection is overcome by amendment.

Claim Rejections - 35 USC § 102
Maintained
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 33, 37-39, 41 and 43-44 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Huatan (EP 1136067).

Claimed Invention
Independent Claim 33 is directed to a method of treating halitosis in a cat or dog comprising administering an animal chew containing delmopinol in an amount that treats or prevents halitosis, wherein the delmopinol is coated onto the animal chew.

Prior art
This invention of Huatan relates to oral care formulations of medicaments for the treatment of animals, especially companion animals such as dogs and cats. See [0001].  Huatan more specifically is directed to a masticable/chewable dosage form, i.e., a chew, suitable for oral treatment with a medicament such as delmopinol. See 0037.  The dosage form comprises a solid masticable portion and one or more that comprise a releasable unit dose of the medicament in a fluid form, such that on mastication, the masticable portion is ruptured and a unit dose of the medicament is released from the reservoir portion into the oral cavity. See abstract.  The medicament prevents/reduces halitosis as well as provides several therapeutic benefits such as dental plaque reduction, control of gingivitis and prevention of periodontitis and calculus.  See claim 9; [0035].  
In Example 1 at page 7 to top of page 8, Huatan made masticable compositions that contained a dye in order to assess the delivery properties of the composition by analyzing the presence of the dye on oral surfaces of dogs who chewed the composition for more than 20 seconds.  The dye was distributed extensively distributed to all areas within the oral cavity that are important targets for oral health (e.g., teeth, tongue, upper and lower gum margins, and throat).  In Example 2 at pages 8 and 9, compositions are made in the same way as those in Example 1 but contained, instead of the dye, delmopinol at 1%, 2%, and 3% w/v and compositions were made containing the same concentrations of octapinol.  See [0075].  The medicament contains Lycasin (i.e., an aqueous excipient - [0030]; [0068]) (see claims 3 and 7; Example 2), gelatin (an antiinflammatory agent), gum arabic (an antimicrobial) and delmopinol.  Huatan measured the plaque index at 3 points along the gingival margin.  See [0077].
With regard to the compound being coated onto the animal chew, it is noted that the term "coated" is not defined in the instant specification and, in its broadest reasonable interpretation, encompasses the covering of a surface, including an interior surface. Reference.com defines "coat" as follows: "to cover (with) a layer or covering". Accordingly, the limitation wherein the compound coats the chew is met by Huatan because the interior surface of the chew containing the fluid comprising delmopinol will necessarily be coated by the fluid and compound because the compound is within the fluid that would necessarily be in contact and covering the surface. Notably, the specification does not particularly identify the coated amount required to treat or prevent halitosis. It states that the amount required will “vary”. It mentions that a suitable amount is 0.2% w/v. See specification at p. 4:25-27. Huatan teaches that the volume is 100% delmopinol. See Huatan, 0044. Clearly, this amount is sufficient to be suitable for the intended effects of the instant invention. 

For Claims 37-39, wherein the chew further comprises an antimicrobial (Claim 37), an excipient (Claim 38), and an antiinflammatory agent (claim 39), Huatan teaches the medicament contains Lycasin (i.e., an aqueous excipient - [0030]; [0068]) (see claims 3 and 7; Example 2), gelatin (an antiinflammatory agent), gum arabic (an antimicrobial) and delmopinol.  

Regarding the addition of flavor in Claim 41, Huatan teaches flavorants are added.  Examples of flavorant include wood smoke, meat, liver powder, fish extracts, cheese, chocolate, and fermentation products such as yeast and malt.  See [0024].

Regarding Claim 43-44, Huatan teaches the products of the invention are for treating dogs and cats. 

Response to arguments
Applicant argues that Huatan does not disclose administering a composition comprising delmopinol, the composition being coated onto an animal chew in an amount that prevents or treats halitosis. This is not persuasive. It is noted that the term "coated" is not defined in the instant specification and, in its broadest reasonable interpretation, encompasses the covering of a surface, including an interior surface (see definition for “coat” above). The specification does not particularly identify the amount of coating required to treat or prevent halitosis. It does state, however, that the amount required will “vary” and mentions that a suitable amount generally for the invention is 0.2% w/v. See specification at p. 4:25-27. Huatan teaches that the volume is 100% delmopinol. See Huatan, 0044. Clearly, this amount described by Huatan is sufficient to be suitable for the intended effects of the instant invention. 

Claim Rejections - 35 USC § 103
Maintained
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 33, 37-41 and 43-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Romanowski et al. (US 2005/0158252 – IDS 4/10/2019) in view of Huatan (EP 1136067 – IDS 4/10/2019).

Claimed Invention
Independent Claim 33 is directed to a method of treating halitosis in a cat or dog comprising administering an animal chew containing delmopinol in an amount that treats or prevents halitosis, wherein the delmopinol is coated onto the animal chew.

Prior art
Romanowski teaches compositions and methods for oral hygiene and for treating and preventing oral disease including halitosis, gingivitis, and periodontal disease humans and in animals and are made so that they are convenient to use and are formulated so that they are safe for regular use by humans and animals including dogs and cats.  See abstract; 0129-0140, 0159 (TABLE 12); Claims 11, 16, 18. The composition used in the invention contain xylitol as an antiplaque agent in combination with one or more other ingredients including antimicrobial and antiplaque agents.  See [0014], [0016], [0049], [0069];Table 1 at [0052]; Table 2 at [0076]; claims 4, 13 and 19. The compositions are added to other items used for administering the composition to the oral cavity including those suitable for animal use including hide, chew toys, raw biscuits, cookies and treats.  See [0019], [0040], [0062], [0063].  Example 3 demonstrates how to produce an animal chew for a dog that is impregnated with the oral care composition.  Particularly, the chew – in this specific example, a rawhide chew – are soaked with the composition described in Table 2 then dried, like in the current invention.  The rawhide was then administered to dogs.  See [0088]-[0089].  Improvement in treatment of plaque was observed after 42 days.  See Table 4; [0094].  Similarly, Example 4, teaches the production of beef rawhide and pork ears by soaking them in the composition of the invention.  See [0096]-[0099], [0104]. Rawhide and pork ears are expressly coated with 3 grams of agent per 1 kilogram of product and are further necessarily coated by soaking in the composition. See 0090.

Although Romanowski teaches oral hygiene compositions that can contain xylitol and antiplaque agents incorporated in oral animal products such as dog chew rawhide, biscuits, cookies and treats for treating oral conditions by repelling and retarding plaque, Romanowski does not expressly teach the claimed compounds of formula (I).  

The disclosure for Huatan is outlined above.  Huatan further teaches that the compounds such as 3-(4-propyl-heptyl)-4-(2-hydroxyethyl)morpholine a.k.a. delmopinol have antiplaque functions.  See [0037].

One of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention because Romanowski teaches oral hygiene compositions that can contain xylitol as an antiplaque agent and can contain one or more agents including antiplaque agents.  Huatan teaches morpholino compounds including delmopinol can be used in compositions for its antiplaque functions.  Both Romanowski and Huatan describe compositions for oral care (e.g., halitosis) in animals. Thus, one of ordinary skill in the art would have found it obvious to incorporate the antiplaque compounds described by Huatan into the compositions described by Romanowski.  The skilled artisan would have recognized that the compounds described by Huatan such as delmopinol would provide its antiplaque activity to the compositions of Romanowski.  The oral hygiene compositions of Romanowski is incorporated in oral animal products such as dog chew rawhide, biscuits, cookies and treats.  Romanowski specifically teaches an example where a dog chew was soaked with the composition of Table 2 of Romanowski and then dried.  Thus, given that the combination of the references suggests the incorporation of compound such as delmopinol in the compositions used to soak the dog chew and then dried.  Applicant similarly makes the claimed animal chew by soaking it in delmopinol and then drying.  

For Claims 37-39, wherein the chew further comprises an antimicrobial (Claim 37), an excipient (Claim 38), and an antiinflammatory agent (claim 39), Romanowski teaches the compositions contain xylitol, an antimicrobial, and further teaches the addition of other antimicrobial agents. See Romanowski; 0014, 0016. Excipients (e.g., preservative, thickener, emulsifier, sorbitol, etc.) are also added. See Claim 0016; Claim 9. Antiinflammatory agents are added. See 0058.

Regarding Claim 40, Romanowski teaches raw hide. See 0141; Claim 11, 16.

Regarding the addition of flavor in Claim 41, Huatan teaches flavorants are added. See 0020, 0021, 0033

Regarding Claim 42-44, Romanowski and Huatan teach the products are for use in dogs and cats. 

Response to arguments 
Applicant argues that the prior art only teaches delmopinol as having antiplaque properties and does not teach its use for treating halitosis. In this case Romanowski already discloses examples of compositions that treat halitosis. The rejection is based on incorporating an amount of delmopinol as described by Huatan into these halitosis-treating compositions of Romanowski. Thus, the claimed method or treating halitosis by administering a composition containing delmopinol is met. Regarding the amount of delmopinol, as described in the rejection, the amount of 100% delmopinol disclosed by Huatan is more than sufficient to prevent halitosis.
Applicant further argues that Huatan does not teach coating the chew, rather it contains the composition in reservoirs. This is not persuasive. Because the specification does not provide a definition for “coat”, the rejection cites the definition of a coat from Reference.com which defines "coat" as follows: "to cover (with) a layer or covering". Accordingly, the limitation wherein the compound coats the chew is met by Huatan because the interior surface of the chew that is filled with a fluid containing delmopinol will necessarily be coated by the fluid and compound because the compound is within the fluid that would necessarily be in contact and cover the surface. Applicant’s interpretation of “coating onto” an object is narrow and appears to suggest that this term can only be reasonably interpreted as covering only the exterior surface of the object. However, when giving this term its broadest reasonable interpretation, it is not limited to covering the exterior surface of an object. It includes covering interior or inside surfaces of the object. For example, others consider “coating on” to encompass coating on the inner surfaces of objects:
 U.S. 20180369007 A1 states: “…medicine can be coated on one or both of the inner and outer surfaces 4, 6 or on another layer of the nasal insert, or can be applied to it through an external applicator”,
U.S. 20090004338 A1 states: “A bakery brush was used to apply a thick coating of milk protein syrup, as at 5, to the inside cavity of the rawhide fractions. It took approximately 5 grams of milk protein solution to properly coat the rawhide cavity”,
US 20110253062 A1 also described coating walls inside a chew. See abstract, 0026, 0033, claim 1.

Thus, it is proposed that others would construe a coating as encompassing embodiments where a substance is coated on the interior surfaces of an object and not only limited to the exterior surface thereof.



Applicant alleges that the claimed invention provides unexpected results in treating halitosis, particularly, reducing volatile sulfur compounds (VSCs). Applicant argues that the Exhibit A in the 5/20/2020 declaration demonstrates that animals provided a chew impregnated with delmopinol had lower VSCs as compared to those that were provided a chew without delmopinol. This cannot be persuasive as providing unexpected results because this experiment only demonstrates that the invention works, not that the invention provides unexpected results, because one would understand that animals provided the testing agent would have more therapeutic benefits than animals that were not provided the testing agent. 
For these reasons, the rejection is deemed to still be proper and is, therefore, maintained. 

Double Patenting
Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
A.	Claims 33, 38, 39, and 43-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,206,928. Although the claims at issue are not identical, they are not patentably distinct from each other because both the reference claims are drawn to a composition coated onto or infused into an animal chew containing delmopinol for treating halitosis and gingivitis in cats and dogs. The composition also contains an excipient and an antiinflammatory agent. The reference claims are drawn to a composition and not drawn to a method as claimed currently. However, the reference claims states that the composition is useful for treating halitosis. Thus, one of ordinary skill in the art understand the composition may be used in a method for treating halitosis.

Response to arguments 
Applicant argues that the amendment overcomes the ODP rejections. The Examiner disagrees for reasons provided above.


B.	Claims 33, 37-41 and 43-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,206,928 in view of Romanowski et al. (US 2005/0158252 – IDS 4/10/2019). 

Claim 37 requires further presence of an antimicrobial. Claim 40 requires the chew to comprise an animal hide. Claim 41 requires further presence of a flavoring. 

The reference claims do not expressly teach an antimicrobial, a flavoring or an animal hide.

Romanowski teaches compositions and methods for oral hygiene and for treating and preventing oral disease including halitosis in animals including dogs and cats.  See abstract; 0129-0140, 0159 (TABLE 12); Claims 11, 16, 18. The composition counteract causes of oral hygiene problems, in-part, by destroying bacteria that form from sticky plaque on teeth. The compositions xylitol and other antibacterial agents. See 0050, 0071, 0072. The composition may be incorporated into raw hide (see 0062) and may contain an attractive flavor-enhancing component suitable for the animal (see 0020). Thus, one of ordinary skill in the art would have found it obvious to incorporate an antibacterial agent and a flavoring agent into the composition because the antibacterial agent would destroy the bacteria in the oral cavity that contributes to poor oral hygiene and the flavoring agent would be attractive to cause the animal to chew a suitable product that contains the agent such as a raw hide. 
Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill at the time the invention was made. 

Response to arguments 
Applicant argues that the amendment overcomes the ODP rejections. The Examiner disagrees for reasons provided above.

Correspondence
No Claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRIS  SIMMONS/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629